DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, the paragraph under the section titled “CROSS REFERENCE TO RELATED APPLICATIONS “ ,  has been replaced with:   - -  
This application is a continuation-in-part of U. S. Pat. Appl. Ser. No. 17/153,313, filed
January 20, 2021, and titled, "CONSUMER CONTROLLED PORTFOLIO CHARITABLE
GIVING SYSTEM AND METHOD”, which is in turn a continuation-in-part of U. S. Pat. Appl.
Ser. No. 16/533,445, filed August 6, 2019, now U.S. Patent No. 10,991,015, and titled, "CONSUMER CONTROLLED CHARITABLE GIVING SYSTEM", which is in turn a continuation-in-part of U. S. Pat. Appl. Ser. No. 16/532,874 filed on August 06, 2019, and titled, "PORTFOLIO CHARITABLE GIVING
SYSTEM", which in turn claims the benefit of U. S. Provisional Pat. Appl. No. 62/851,552, filed
May 22, 2019, with the same title. This application is also a continuation-in-part of U. S. Pat.
Appl. Ser. No. 15/181,781, filed June 14, 2016, and titled, "METHOD AND SYSTEM FOR
FACILITATING DONATIONS", which is a continuation-in-part of U. S. Pat. Appl. Ser. No.
14/625,612, filed February 18, 2015 and a continuation-in-part of U. S. Pat. Appl. Ser. No.
13/738,949, filed January 10, 2013 which claims the benefit of U. S. Provisional Appl. Ser. No.

10, 2012. All of these applications are herein incorporated by reference in their entirety.  - - 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-21 are allowable over the art of record.   

The prior art taken alone or in combination failed to teach or suggest :  
“a network server containing at least one processor in communication with the computing device in communication with the network, wherein the network serve includes information about at least one charity, and communicates with the at least one application executed on the computing device,

 further wherein the network server performs, receiving a challenge, from at least one application executed on the computing device associated with the at least one customer, when the customer purchases a good or service, wherein the provider receives the challenge for a contribution to the at least one charity
associated with a customer portfolio, comparing, in response to the challenge, the at least one charity associated with the customer portfolio with the at least one charity associated with a provider portfolio to
determine a match, which is based on likelihood of similarity of each of the respective charity in the  portfolio” as recited in independent claim 1.

“a network server containing at least one processor in communication with the 
computing device in communication with the network, wherein the network serve includes
information about at least one charity, and communicates with the at least one application
executed on the computing device;


when purchasing goods or services, sending a challenge, from at least one application executed on the computing device associated with the at least one customer, when the customer purchases a good or service, wherein the provider receives the challenge for a contribution to the at least one charity associated with a customer portfolio, comparing, in response to the challenge, the at least one charity associated with the customer portfolio with the at least one charity associated with a provider portfolio to
determine a match, which is based on likelihood of similarity of each of the respective charity
in the portfolio, and selecting preferred charities” as recited in independent claim 4.

“executing on a computing device, of a customer, configured to execute at least one
application and containing at least one processor in communication with a network server, sending a charge by a provider, a customer a price for a good or service when the customer purchases said good or service using an application executed on a computing device, wherein the provider has a provider  portfolio of multiple charities, challenging the provider to make a contribution, to at least one charity in a
customer portfolio of charities, of part of the price or in addition to the price, wherein the challenge is made in response to the purchase, contributing, by the application executed on the computing device and in communication with the network server, the contribution made by the provider to the portfolio of multiple charities when at least one charity in the customer portfolio matches at least one charity in the provider portfolio” as recited in independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  Each claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Carlson et al (US Pat. No. 2008/0319896) disclose a system, method, and apparatus for handling and/or authorizing payment requests by a consumer for a transaction.  Challenge questions may be presented from the non-merchant to the consumer after receiving the payment information, thereby allowing a judicious determination of when to ask such challenge questions and allowing complex and probative questions.  A risk analysis may be started prior to the consumer submitting payment information, thus allowing an efficient and complex risk analysis. Information about an access device used by the consumer may be obtained at the non-merchant from the access device with code sent to the access device from the merchant, and the device information may be used in the risk analysis.

	Majzner (US Pub. No. 20180330409) discloses a computer enabled system using an embedded software program for enabling business partners and business professionals to directly assist non-profits, schools and charities in continuous fundraising which avoids fundraising fatigue typically experienced by donors in fundraising systems. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
February 8, 2022